 



Exhibit 10.6
SECURITY AGREEMENT
             THIS SECURITY AGREEMENT (this “Agreement”), made on the 27th day of
July, 2006, by Rainier Home Health Care Pharmacy, Inc., a Washington
corporation, having its chief executive office at 1600 South Lane, Seattle, WA
98144 (Organizational I.D. No. 600 635 804) (“Rainier”), Precision HealthCare,
Inc., a Tennessee corporation, having its chief executive office at 441 Donelson
Pike, Suite 395, Nashville, TN 37214 (Organizational I.D. No. 0384185)
(“Precision”), Long Term Rx, Inc., an Indiana corporation, having its chief
executive office at 540 N. Memorial, New Castle, IN 47362 (Organizational I.D.
No. 1996010564) (“Long Term Rx”), Home Med Channel, Inc., an Indiana corporation
having its chief executive office at 10689 North Pennsylvania Street,
Indianapolis, Indiana 46280 (Organizational I.D. No. 1996011223) (“Home Med”),
Holland Compounding Pharmacy, Inc., a Washington corporation having its chief
executive office at 810 Metcalf, Sedro-Woolley, Washington 98284 (Organizational
I.D. No. 602 536 908) (“Holland CP”), and Holland Drug Stores, Inc., a
Washington corporation, having its chief executive office at 810 Metcalf,
Sedro-Woolley, Washington 98284 (Organizational I.D. No. 602 531 315)
(“Holland,” and collectively with Rainier, Precision, Long Term Rx, Home Med,
and Holland CP, “Guarantors”) in favor of Michael G. Browning (“Secured Party”).
WITNESSETH THAT:
             WHEREAS, Guarantors have executed a Guaranty dated as of the date
hereof (the “Guaranty”) in favor of Secured Party to secure the obligations of
Standard Management Corporation (“Borrower”) under a Secured Promissory Note of
even date herewith in the original principal amount of $2,837,087.67 (the
“Note”) and under the Fee Letter (as defined in the Guaranty); and
             WHEREAS, as security for the satisfaction and payment of the Note
and the obligations under the Fee Letter and to secure their obligations under
the Guaranty, Guarantors have agreed to grant Secured Party a security interest
in the Collateral (as hereinafter defined), on the terms and subject to the
conditions set forth in this Agreement;
             NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, Guarantors hereby
agree as follows:
              1. Grant of Security Interest. Each Guarantor hereby grants to
Secured Party a continuing security interest in all of the following tangible
and intangible personal property of such Guarantor, whether now owned or
existing or hereafter acquired or arising, and wherever located (collectively,
the “Collateral”):
          (a) all accounts, contract rights, general intangibles (including
without limitation, Guarantor’s right, title and interest in trademarks, trade
names, servicemarks and symbols, patents and/or patent applications now or
hereafter used), investment property, instruments, chattel paper, invoices,
contracts, claims, agreements, commercial tort claims, electronic chattel paper,
letter-of-credit rights, payment intangibles, books and records, securities,
whether constituting uncertificated or certificated securities, policies or
certificates of insurance (including unearned premiums thereon), cash funds,
deposits, deposit accounts and other rights and evidence of rights to cash, now
or hereafter created, documents, documents of title and choses in action;

- 1 -



--------------------------------------------------------------------------------



 



           (b) all inventory, equipment, goods, machinery, motor vehicles, and
all other goods and personal property; and
          (c) all additions, accessions and accessories to, substitutions for,
replacements, products and cash and non-cash proceeds of, any or all of the
foregoing, including without limitation, insurance proceeds.
              2. Secured Indebtedness. Guarantors pledge and grant a security
interest in the Collateral to Secured Party, according to the terms of this
Agreement, to secure the following (collectively, the “Liabilities”):
          (a) the due and punctual payment by Borrower of the principal of and
interest (including interest accruing under the terms of the Note during the
pendency of any bankruptcy, insolvency, receivership, or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Note, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise;
          (b) the due and punctual payment and performance by Borrower of its
obligations under the Fee Letter;
          (c) the full and prompt payment and performance of all of the
provisions, agreements, covenants, and obligations herein contained and
contained in the Guaranty;
          (d) any and all additional advances made by Secured Party to protect
or preserve the Collateral or the lien created on such property, or for taxes,
assessments or insurance premiums as hereinafter provided, or for performance of
any of Guarantors’ obligations hereunder or Borrower’s obligations under the
Note or the Fee Letter or for any other purpose provided herein or in the Note
(whether or not the original Guarantor remains the owner of the Collateral at
the time of such advances and it being understood that Secured Party is not
under any obligation to make future advances);
           (e) all costs and expenses, including attorneys’ fees and expenses,
incurred by Secured Party in the collection or enforcement of any of the
Liabilities described in (a), (b), (c), or (d) above; and
           (f) all extensions, renewals, and modifications of any of the
Liabilities described in (a), (b), (c), (d), or (e) above.
              3. Representations and Warranties of Guarantors. To further secure
the payment, performance and satisfaction of the Liabilities, Guarantors hereby
represent and warrant the following to Secured Party:
           (a) Name. Rainier is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Washington with the exact
legal name of “Rainier Home Health Care Pharmacy, Inc.” and a Washington
organizational number of 600 635 804. Precision is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Tennessee
with the exact legal name of “Precision Healthcare, Inc.” and a Tennessee
organizational number of 0384185. Long Term Rx is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Indiana
with the exact legal

- 2 -



--------------------------------------------------------------------------------



 



name of “Long Term Rx, Inc.” and an Indiana organizational number of 1996010564.
Home Med is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Indiana with the exact legal name of “Home Med
Channel, Inc.,” and an Indiana organizational number of 1996011223. Holland CP
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Washington with the exact legal name of “Holland
Compounding Pharmacy, Inc.” and a Washington organizational number of 602 536
908. Holland is a corporation duly organized, validly existing and in good
standing under the laws of the State of Washington with the exact legal name of
“Holland Drug Store, Inc.” and a Washington organizational number of 602 531
315.
          (b) Title. Guarantors have full and absolute title to the Collateral,
except for the lien created hereby and any other liens specifically described on
Schedule 3(b) (the “Permitted Liens”), and Guarantors have the right to subject
the Collateral to the security interest granted by this Agreement. There are no
security agreements or financing statements affecting the Collateral, or any
part thereof, other than with respect to (i) the Permitted Liens and
(ii) security interests created in Secured Party.
           (c) Possession. Except for Collateral in the possession of Secured
Party, or any lender holding a Permitted Lien, Guarantors have possession of all
the Collateral. All the Collateral is located at the locations described in
Schedule 3(c) hereto. Each Guarantor maintains its principal place of business
at the address set forth in the introductory paragraph hereto.
           (d) Financing Statements. Fully executed Uniform Commercial Code
financing statements or other appropriate filings, recordings, or registrations
containing a description of the Collateral have been delivered to Secured Party
for filing in each governmental, municipal, or other office required under the
Uniform Commercial Code, which are all the filings, recordings, and
registrations that are necessary to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
Secured Party in respect of all Collateral in which a security interest may be
perfected by filing of a financing statement, and no further or subsequent
filing, refiling, recording, rerecording, registration, or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements.
           (e) Perfection. The security interest granted hereby constitutes
(i) a legal and valid security interest in all the Collateral securing the
payment and performance of the Liabilities, and (ii) subject to the completion
of the filings described in Section 3(d) above, a perfected security interest in
all Collateral in which a security interest may be perfected by filing of a
financing statement pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions.
              4. Covenants of Guarantors. To further secure the payment,
performance and satisfaction of the Liabilities, Guarantors hereby covenant and
agree as follows:
           (a) Maintenance of Possession. Guarantors will preserve their
interest in and title to the Collateral and will warrant and defend the validity
of the lien and security interest created herein against the claims of all
Persons whomsoever, subject to the Permitted Liens.

- 3 -



--------------------------------------------------------------------------------



 



          (b) Condition of Collateral. Guarantors will maintain the Collateral
in good condition, repair and operating order, ordinary wear and tear excepted,
and from time to time make, or cause to be made, all reasonable repairs,
renewals and replacements thereto and will not permit it to be wasted,
destroyed, or used in material violation of any local, state or federal
ordinance, rule, or law, or contrary to the provisions of any insurance policy
related thereto.
           (c) Inspection. Secured Party, its agents and representatives may
enter upon Borrower’s property to examine and inspect the Collateral at any
reasonable time or times.
           (d) Insurance. Guarantors will keep the Collateral at all times
insured against risk of loss or damage by fire and theft, all in such amounts,
under such forms of policies, upon such terms, for such periods and written by
such companies as are reasonably acceptable to Secured Party (such insurance,
the “Required Insurance”). Such policies shall provide that losses will be
payable to Secured Party, other lien holders and Guarantors as their interests
may appear, and that Secured Party shall receive at least thirty (30) days’
prior written notice of any alteration, cancellation or termination thereof.
Upon request by Secured Party from time to time, Guarantors will furnish to
Secured Party certificates of insurance from the insurer with respect to each of
the policies providing Required Insurance.
           (e) Protection of Collateral. Except for disposition of inventory in
the ordinary course of business, Guarantors will not, without the prior written
consent of Secured Party, sell, assign, transfer, or otherwise dispose of any
material portion of the Collateral. Guarantors will give Secured Party at least
ten (10) days’ prior written notice of any change in any Guarantor’s name, the
jurisdiction in which such Guarantor is organized, the location of any
Guarantor’s principal place of business or the location of any part of the
Collateral, or records thereof in the case of accounts and general intangibles.
           (f) Financing Statements, Certificates, Etc. Guarantors will perform
such acts as Secured Party reasonably deems necessary or appropriate to
establish and maintain in Secured Party a valid priority lien and security
interest (subject only to Permitted Liens) in the Collateral to secure full and
prompt performance and payment of the Liabilities. Guarantors authorize Secured
Party to sign and file, without Guarantors’ signature, such financing and
continuation statements, amendments and supplements thereto, notices to third
parties, and other documents which Secured Party may from time to time
reasonably deem necessary to perfect, preserve and protect its security interest
in the Collateral. Guarantors will execute and deliver to Secured Party any such
financing statements and documents and furnish, execute, and endorse such other
documents, agreements, instruments, certificates, and certificates of title with
Secured Party’s security interest noted thereon or executed applications for
said certificates as Secured Party may from time to time reasonably request to
evidence, perfect, preserve, and protect its security interest in the
Collateral.
     (g) Taxes and Assessments. Guarantors will pay promptly when due all taxes,
assessments, and governmental charges or levies upon or against the Collateral
before the same become delinquent and before penalties accrue thereon.
Notwithstanding the foregoing, Guarantors shall not be required to pay or
discharge such obligations, so long as (i) the applicability, validity, or
amount thereof shall be contested in good faith by appropriate proceedings or
actions, and (ii) Guarantors diligently pursues such lawful claims.

- 4 -



--------------------------------------------------------------------------------



 



              5. Survival of Warranties and Covenants. All of Guarantors’
representations, warranties and covenants made herein shall survive the
execution of this Agreement, until all Liabilities are satisfied in full, at
which time they shall expire and be of no further force or effect.
              6. Events of Default. Each of the following (each, an “Event of
Default”) shall constitute a breach of and default under this Agreement:
                  (a) non-payment or default by Guarantors in the timely and
full payment or performance of any of the Liabilities;
                  (b) non-performance or breach by Guarantors of any covenant or
agreement in this Agreement; or
                  (c) the untruth, inaccuracy or breach of any representation or
warranty of Guarantors contained in this Agreement.
              7. Remedies Upon Default. Time is of the essence under this
Agreement. Upon the occurrence and during the continuance of any Event of
Default, Secured Party shall be entitled to declare all of the Liabilities to be
immediately due and payable, whereupon the same shall become immediately due and
payable, without notice, presentation, demand, protest, notice of protest, or
other notice of dishonor of any kind, all of which are hereby expressly waived.
In addition, upon the occurrence and during the continuance of any Event of
Default, Secured Party shall have all the remedies of a secured party under the
Uniform Commercial Code as adopted and in effect in the State of Indiana and as
otherwise provided by applicable law, including, but not limited to, the
following:
           (a) Secured Party may take possession of the Collateral and may use
it after having done so. For purposes of taking possession, Secured Party may
enter upon any premises on which the Collateral may be situated without legal
process and remove the Collateral.
           (b) Secured Party may notify any Person indebted to Guarantors to pay
Secured Party directly any amounts due Guarantors under any account, general
intangible, contract, instrument, agreement, chattel paper or any other item
that is part of the Collateral, and Secured Party may enforce payment of the
same through legal proceedings, or otherwise, in its own name or in the name of
Guarantors.
           (c) Secured Party may require Guarantors to assemble the Collateral
and make it available at a place designated by Secured Party, whether at
Guarantors’ premises or elsewhere.
           (d) Unless the Collateral threatens to decline speedily in value or
is of a type customarily sold on a recognized market, Secured Party shall give
Guarantors at least ten (10) days’ prior written notice, at its address for
notices stated in paragraph 9 below, of the time and place of any public sale
thereof or of the time after which any private sale or any other intended
disposition thereof is to be made. A disposition complying with this
subparagraph shall be deemed a commercially reasonable disposition of the
Collateral. The reasonable expenses of retaking, holding, preparing for sale,
selling and the like, and reasonable attorneys’ fees and expenses incurred by
Secured Party, may be paid from the proceeds of the disposition.

- 5 -



--------------------------------------------------------------------------------



 



           (e) Secured Party may obtain the appointment of a receiver respecting
the Collateral upon such notice as may be required by applicable law and without
notice (if permitted by such law) or the requirement of the posting of a bond,
and may obtain immediate possession thereof in replevin.
           (f) Guarantors will not insist upon or claim the benefit or advantage
of any appraisement, valuation, stay, extension, moratorium, redemption, or
similar law now or hereafter in force to prevent, delay or hinder the
enforcement of this Agreement or the absolute sale of any part of the Collateral
or the possession thereof by any purchaser at any sale pursuant hereto.
Guarantors hereby waive the benefit of all such laws, and all right to have the
Collateral marshaled upon any foreclosure of this Agreement, and agrees that any
court having jurisdiction to foreclose this Agreement may order the sale of the
Collateral as an entirety.
All remedies of Secured Party shall be cumulative to the fullest extent provided
by law. Pursuit by Secured Party of certain judicial or other remedies shall not
abate or bar resort to other remedies with respect to the Collateral, and
pursuit of certain remedies with respect to all or some of the Collateral shall
not bar other remedies with respect to the Liabilities or to other portions of
the Collateral. Secured Party may exercise its rights to the Collateral without
resorting or regard to other collateral or sources of security or reimbursement
for the Liabilities.
              8. Nonwaiver, Expenses, Proceeds of Collateral. No waiver by
Secured Party of any of its rights or of any Event of Default shall be effective
unless in writing, and in no event shall such a waiver operate as a waiver of
any other of its rights, any other Event of Default or of the same rights or an
Event of Default on any future occasion. No delay or omission on the part of
Secured Party in exercising any right shall operate as a waiver of such right or
any other right. Guarantors shall pay to Secured Party on demand any and all
reasonable costs and expenses, including reasonable attorneys’ fees and costs,
incurred or paid by Secured Party in perfecting, protecting or enforcing its
rights and interest with respect to the Collateral. After deducting all of such
costs and expenses the residue of any proceeds of collection or sale of the
Collateral shall be applied to the payment of the Liabilities and Guarantors
shall remain fully liable for any deficiency. Every right and remedy given this
Agreement or under any applicable law available to Secured Party may be
exercised from time to time and as often as may be deemed expedient by Secured
Party.
              9. Notices. All notices or other written communications
contemplated by this Agreement shall be deemed to have been properly given
(i) upon delivery, if delivered in person or by facsimile transmission with
receipt acknowledged by the recipient thereof, (ii) one (1) business day after
having been deposited for overnight delivery with any reputable overnight
courier service, (iii) on the day of receipt of a confirmed transmission, if
delivered by facsimile to the number set forth below, or (iv) three (3) business
days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

         
 
  If to Secured Party:   Mr. Michael G. Browning
 
      c/o Browning Investments, Inc.
 
      6100 West 96th Street
 
      Suite 250
 
      Indianapolis, IN 46278

- 6 -



--------------------------------------------------------------------------------



 



         
 
  and copy to:   Baker & Daniels LLP
 
      300 North Meridian Street, Suite 300
 
      Indianapolis, Indiana 46204
 
      Facsimile No.: 317-237-1000
 
      Attention: James M. Carr      
 
  If to Guarantors:   Standard Management Corporation
 
      10689 N. Pennsylvania St.
 
      Indianapolis, IN 46280
 
      Attention: Ronald D. Hunter
 
      Facsimile No.: 317-574-6227      
 
  and copy to:   Sommer Barnard
 
      One Indiana Square, Suite 3500
 
      Indianapolis, IN 46204
 
      Attention: Robert J. Hicks
 
      Facsimile No.: 317-713-3699

or addressed as such party may from time to time designate by written notice to
the other party.
              10. Governing Law. This Agreement shall be governed, construed,
applied and enforced in accordance with the internal laws of the State of
Indiana, without regard to its conflicts of law rules.
              11. Partial Invalidity. In case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein.
              12. Titles and Headings; Rules of Construction. Titles and
headings to articles and sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. Whenever the context so requires the use of or
reference to any gender includes the masculine, feminine and neuter genders; and
all terms used in the singular shall have comparable meanings when used in the
plural and vice versa.
              13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original hereof and all of
which, taken together, shall constitute one and the same instrument.
[Signature Page Follows]

- 7 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Guarantors caused this Agreement to be executed as
of the day and year first above written.

              Rainier Home Health Care Pharmacy, Inc.
 
       
 
  By:   /s/ Michael B. Berry
 
            Printed: Michael B. Berry     Title: Treasurer
 
            Precision Healthcare, Inc.
 
       
 
  By:   /s/ Michael B. Berry
 
            Printed: Michael B. Berry     Title: Treasurer
 
            Long Term Rx, Inc.
 
       
 
  By:   /s/ Michael B. Berry
 
            Printed: Michael B. Berry     Title: Treasurer
 
            Home Med Channel, Inc.
 
       
 
  By:   /s/ Michael B. Berry
 
            Printed: Michael B. Berry     Title: Treasurer
 
            Holland Compounding Pharmacy, Inc.
 
       
 
  By:   /s/ Michael B. Berry
 
            Printed: Michael B. Berry     Title: Treasurer
 
            Holland Drug Store, Inc.
 
       
 
  By:   /s/ Michael B. Berry
 
            Printed: Michael B. Berry     Title: Treasurer

- 8 -



--------------------------------------------------------------------------------



 



Schedule 3(b)
Permitted Liens

 



--------------------------------------------------------------------------------



 



Schedule 3(c)
Collateral Locations

 